POULIOT, J.
This cause is before the Court on plaintiff’s motion for a new trial after a jury returned a verdict in favor of the defendant.
It involves an automobile repair bill, amounting to $86.37, which the plaintiff proved by ample evidence and by a fair preponderance.
As against this charge, defendant, by way of recoupment, set up the claim that he had been deprived of the use of his truck for two days and, as a result, lost two days’ work at .$30 per day. Even if we assume that he could have operated his truck on those two days without any expense for gasoline, oil and services of a driver, his loss would still be less than the amount of the bill by .$6.37.
A verdict for the plaintiff was the only correct one under the evidence, and the jury’s finding not being in accord with the evidence, plaintiff’s motion for a new trial is granted*